SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay, 2014 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at March 31, 2014 and Independent Auditors’ Report Review Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Braskem S.A. We have reviewed the accompanying condensed consolidated balance sheet of Braskem S.A. and its subsidiaries as of March 31, 2014, and the related condensed consolidated statements of operations and comprehensive income, and changes in shareholders’ equity for the three month periods ended March 31, 2014, and March 31, 2013 and the condensed consolidated statement of cash flows for the three month periods ended March 31, 2014 and March 31, 2013. These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial statements for them to be in conformity with IAS 34 — Interim Financial Reporting issued by the International Accounting Standard Board (IASB). We previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet as of December 31, 2013, and the related consolidated statements of operations, comprehensive income, and changes in equity, and of cash flows for the year then ended (not presented herein), and in our report dated February 13, 2014, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2013, is fairly stated in all material respects in relation to the consolidated balance sheet from which it has been derived. /s/ PricewaterhouseCoopers Auditores Independentes Salvador-Bahia, May 7, 2014 Braskem S.A. Balance sheet at March 31, 2014 All amounts in thousands of reais Assets Note Mar/2014 Dec/2013 2.1.1(a) Revised Current assets Cash and cash equivalents 3 3,214,065 4,335,859 Financial investments 4 87,499 86,719 Trade accounts receivable 5 2,830,606 2,810,520 Inventories 6 5,551,054 5,033,593 Taxes recoverable 8 2,390,438 2,237,213 Dividends and interest on capital 7 154 150 Prepaid expenses 46,295 62,997 Related parties 7 456,232 124,487 Derivatives operations 40,229 34,101 Other receivables 244,598 233,808 14,861,170 14,959,447 Non-current assets held for sale 1(a)(x) 37,681 14,861,170 14,997,128 Non-current assets Financial investments 4 25,950 20,779 Trade accounts receivable 5 18,144 61,875 Advances to suppliers 6 104,232 116,714 Taxes recoverable 8 1,199,760 1,285,990 Deferred income tax and social contribution 16 806,852 1,123,313 Judicial deposits 212,014 209,910 Related parties 7 134,815 133,649 Insurance claims 126,446 139,497 Derivatives operations 100,995 137,345 Other receivables 141,491 141,526 Investments in subsidiaries and jointly-controlled investments 9 116,011 115,385 Other investments 6,511 6,501 Property, plant and equipment 10 25,838,557 25,413,548 Intangible assets 11 2,883,527 2,912,630 31,715,305 31,818,662 Total assets 46,576,475 46,815,790 The Management notes are an integral part of the financial statements 1 Braskem S.A. Balance sheet at March 31, 2014 All amounts in thousands of reais Continued Liabilities and shareholders' equity Note Mar/2014 Dec/2013 2.1.1(a) Revised Current liabilities Trade payables 9,959,674 10,421,687 Borrowings 12 1,224,291 1,248,804 Project finance 13 22,676 25,745 Derivatives operations 79,407 95,123 Payroll and related charges 559,485 490,816 Taxes payable 15 473,325 445,424 Dividends and interest on capital 131,797 131,799 Advances from customers 308,537 297,403 Sundry provisions 17 88,019 105,856 Post-employment benefits 18 158,137 Other payables 105,172 174,007 12,952,383 13,594,801 Non-current liabilities Borrowings 12 16,922,109 17,353,687 Project finance 13 4,559,160 4,705,661 Derivatives operations 382,006 396,040 Taxes payable 15 887,743 902,875 Long-term incentives 9,398 9,274 Deferred income tax and social contribution 16 847,724 863,405 Post-employment benefits 18 277,029 44,054 Advances from customers 129,415 152,635 Sundry provisions 17 452,980 449,694 Other payables 777,283 662,330 25,244,847 25,539,655 Shareholders' equity 20 Capital 8,043,222 8,043,222 Capital reserve 232,430 232,430 Revenue reserves 410,149 410,149 Other comprehensive income Treasury shares Accumulated profit 412,357 Total attributable to the Company's shareholders 8,259,641 7,544,218 Non-controlling interest in Braskem Idesa 119,604 137,116 8,379,245 7,681,334 Total liabilities and shareholders' equity 46,576,475 46,815,790 The Management notes are an integral part of the financial statements 2 Braskem S.A. Statement of operations and statement of comprehensive income at March 31, 2014 All amounts in thousands of reais, except earnings (loss) per share Note Mar/2014 Mar/2013 2.1.1(b) Revised Net sales revenue 22 11,842,626 9,501,170 Cost of products sold Gross profit 1,518,000 1,011,016 Income (expenses) Selling and distribution General and administrative Research and development Results from equity investments 9(c) Other operating income (expenses), net 23 189,949 Operating profit 1,129,278 447,565 Financial results 24 Financial expenses Financial income 16,883 123,112 Profit before income tax and social contribution 569,133 339,764 Current and deferred income tax and social contribution 16 Profit for the period 396,343 232,898 Attributable to: Company's shareholders 405,306 216,007 Non-controlling interest in Braskem Idesa 16,891 Profit for the period 396,343 232,898 The Management notes are an integral part of the financial statements 3 Braskem S.A. Statement of operations and statement of comprehensive income at March 31, 2014 All amounts in thousands of reais, except earnings (loss) per share Continued Note Mar/2014 Mar/2013 2.1.1(b) Revised Profit for the period 396,343 232,898 Other comprehensive income or loss: Items that will be subsequently reclassified to profit and loss: Fair value of cash flow hedge 24,690 Income tax and social contribution Fair value of cash flow hedge Braskem Idesa Exchange variation of foreign sales hedge 14.1.1(b.iii) 537,876 Income tax and social contribution 354,998 Foreign currency translation adjustment 301,568 Total comprehensive income for the period 697,911 229,721 Attributable to: Company's shareholders 715,423 209,186 Non-controlling interest in Braskem Idesa 20,535 Total comprehensive income for the period 697,911 229,721 Mar/2014 Mar/2013 Note Basic and Diluted Basic and Diluted 2.1.1(b) Revised Profit per share attributable to the shareholders of the Company of continued operations at the end of the period (R$) 21 Earnings per share - common 0.4351 0.0160 Earnings per share - preferred shares class "A" 0.6062 0.6062 Earnings per share - preferred shares class "B" 0.6062 0.6062 The Management notes are an integral part of the financial statements 4 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Attributed to shareholders' interest Revenue reserves Note Capital Capital reserve Legal reserve Returns Earnings Additional dividends proposed Other comprehensive income Treasury shares Accumulated profit (loss) Total Braskem shareholders' interest Non-controlling interest in Braskem Idesa Total shareholders' equity At December 31, 2012 8,043,222 797,979 337,411 8,564,171 87,813 8,651,984 Comprehensive income for the period: Profit for the period 216,007 216,007 16,891 232,898 Foreign currency translation adjustment 3,644 216,007 209,186 20,535 229,721 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes 6,809 Realization of deemed cost of jointly-controlled investment, net of taxes 242 7,051 Contributions and distributions to shareholders: Loss on interest in subsidiary At March 31, 2013 (Revised) 2.1.1(b) 8,043,222 797,979 321,559 8,771,377 108,348 8,879,725 At December 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,544,218 137,116 7,681,334 Comprehensive income for the period: Profit (loss) for the period 405,306 405,306 396,343 Exchange variation of foreign sales hedge, net of taxes 354,998 354,998 354,998 Fair value of cash flow hedge, net of taxes 1,253 1,253 Foreign currency translation adjustment 310,117 405,306 715,423 697,911 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes 6,810 Realization of deemed cost of jointly-controlled investment, net of taxes 241 7,051 At March 31, 2014 8,043,222 232,430 26,895 28,412 354,842 412,357 8,259,641 119,604 8,379,245 The Management notes are an integral part of the financial statements 5 Braskem S.A. Statement of cash flow at March 31, 2014 All amounts in thousands of reais Note Mar/2014 Mar/2013 2.1.1(b) Revised Profit before income tax and social contribution 569,133 339,764 Adjustments for reconciliation of profit Depreciation, amortization and depletion 505,535 485,354 Results from equity investments 9(c) 6 4,722 Interest and monetary and exchange variations, net 305,541 25,847 Cost amount of the investment sold in the divestment date 23 37,662 Provision for losses and asset write-downs of long-term 3,691 1,546 1,421,568 857,233 Changes in operating working capital Held-for-trading financial investments Trade accounts receivable 23,282 Inventories Taxes recoverable Prepaid expenses 16,702 37,157 Other receivables (includes sale amount of subsidiary - note 23) Trade payables Taxes payable Long-term incentives 124 162 Advances from customers 223,124 Sundry provisions Other payables 184,533 256,974 Cash from operations 422,044 170,288 Interest paid Income tax and social contribution paid Net cash generated (used in) by operating activities 206,162 Proceeds from the sale of fixed assets 363 608 Proceeds from the sale of investments 163,000 Beginning cash of Quantiq and IQAG 9,985 Acquisitions of investments in subsidiaries and associates Acquisitions to property, plant and equipment Acquisitions of intangible assets Held-for-maturity and available for sale financial investments 7,265 15,086 Net cash used in investing activities Short-term and long-term debt Obtained borrowings 1,656,951 2,958,599 Payment of borrowings Dividends paid Non-controlling interests in Braskem Idesa Net cash provided (used in) by financing activities 670,400 Exchange variation on cash of foreign subsidiaries 14,773 6,383 Decrease in cash and cash equivalents Represented by Cash and cash equivalents at the beginning for the period 4,335,859 3,287,622 Cash and cash equivalents at the end for the period 3,214,065 3,012,723 Decrease in cash and cash equivalents The Management notes are an integral part of the financial statements 6 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise 1. Operations Braskem S.A. is a public corporation headquartered in Camaçari, Bahia (“BA”), which jointly with its subsidiaries (hereinafter “Braskem” or “Company”), operates 36 industrial units, 29 in Brazil, 5 in the United States and 2 in Germany. The Company is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Significant corporate and operating events impacting these financial statements (i) The Extraordinary Shareholders Meeting (“ESM”) held on May 15, 2013 approved the increase in the capital stock of the subsidiary Braskem Idesa S.A.P.I (“Braskem Idesa”), without the issue of new shares, in the amount of R$141,620 (MXN$850,061 thousand), through capital injection of R$106,214 (MXN$637,546 thousand) by the Braskem and R$35,406 (MXN$212,515 thousand) by the non-controlling shareholder. (ii) On July 1, 2013, Braskem acquired 2 thousand common shares of Odebrecht Comercializadora de Energia S.A. (“OCE”), equivalent to 20% of the capital of that company, whose main corporate purpose is to buy and sell electricity in the spot market. Due to the provisions in the shareholders' agreement, OCE was classified as a joint subsidiary. (iii) On August 30, 2013, the ESM approved the merger of Rio Polímeros S.A. (“Riopol”) with Braskem Qpar S.A. (“Braskem Qpar”) and the increase in its capital from R$4,252,353 to R$7,131,165, through the issue of 293,604,915 common shares. (iv) On September 19, 2013, the Braskem S.A. and Braskem Austria acquired the shares issued by Braskem Mexico and held by Braskem Participações and Braskem Importação e Exportação Ltda. (“Braskem Importação”) for R$1,803 and R$1, respectively. (v) On November 1, 2013, approval was given to increase the capital of the subsidiary Distribuidora de Águas Triunfo S.A. (“DAT”) through the transfer of assets of the Water Treatment Unit (“WTU”) at the Basic Petrochemicals Unit in the Triunfo Petrochemical Complex in Rio Grande do Sul, amounting to R$37,561. On December 27, 2013, approval was given to another capital increase of DAT of R$151 through a new transfer of assets, after which the capital increased to R$37,717. (vi) On November 21, 2013, Braskem Mexico constituted Braskem Mexico Servicios S. de R. L. de C.V. (“BraskemMexico Serviços”), whose capital amounts to MXN$3 thousand. The purpose of this subsidiary is to provide services to Braskem Idesa. (vii) On November 27, 2013, Common Industries Ltd. (“Common”) repurchased and canceled 49,995 of its shares held by Braskem Qpar for US$2,591 thousand. On the same date, Braskem Incorporated Limited (“Braskem Inc”) acquired 5 common shares of Common, also held by Braskem Qpar, for US$259 and Braskem Inc. became the sole shareholder. 7 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (viii) On December 17, 2013, the Braskem S.A. entered into a share sales agreement (“Agreement”) with Solvay Argentina S.A. (“Solvay Argentina”), through which it committed to acquire, upon the fulfillment of certain conditions provided for in the Agreement ("Acquisition"), shares representing 70.59% of the total and voting capital of Solvay Indupa S.A.I.C. (“Solvay Indupa”). Solvay Indupa, which produces PVC and caustic soda, has two integrated production sites located in: (i) Santo André, (SP), with the capacity to produce 300 kton of PVC* and 170 kton of caustic soda*; and (ii) Bahía Blanca in the Province of Buenos Aires, Argentina, with the capacity to produce 240 kton of PVC* and 180 kton of caustic soda*. The Agreement provides for the acquisition by Braskem of 292,453,490 shares representing 70.59% of the total and voting capital of Solvay Indupa that are held by Solvay Argentina, at the price of US$ 0.085, to be paid upon the settlement of the acquisition. The acquisition price is based on the Enterprise Value of US$290 million. Meanwhile, Solvay Indupa holds, as of December 31, 2013, (i) 158,534,671 shares in Solvay Indupa do Brasil S.A. (“Indupa Brasil”) representing 99.99% of the total and voting capital of Indupa Brasil; and (ii) 1,010,638 shares in Solalban Energía S.A. (“Solalban”) representing 58.00% of the total and voting capital of Solalban. As a result of the Acquisition, Braskem will become an indirect shareholder of Indupa Brasil and of Solalban. As a result of the Acquisition, Braskem carried out a public tender offer on December 18, 2013 for shares representing 29.41% of the capital of Solvay Indupa traded on the Buenos Aires Stock Exchange - BCBA, pursuant to governing legislation, and also plans to cancel the registration of Solvay Indupa at the Securities and Exchange Commission of Brazil (“CVM”). The conclusion and effective implementation of the acquisition is subject to, among other operational conditions, approval by Brazil’s antitrust agency CADE (Administrative Council for Economic Defense). (ix) On December 30, 2013, Quantiq changed its corporate type to limited liability company, with its new name being Quantiq Distribuidora Ltda. (x) On December 31, 2013, Braskem entered into a share sales agreement with Odebrecht Ambiental (“OA”), through which it sold its interest in the subsidiary DAT for R$315million, to be received during the course of 2014. The assets of DAT were shown in the balance sheet of December 31, 2013 as “assets available for sale.” DAT did not register results or hold liabilities in the year ended on December 31, 2013. On February 3, 2014, the Extraordinary Shareholders’ Meeting of DAT approved the change in its Management and consequently the transfer of the management of the operations of DAT to OA, upon the recognition of a net gain of R$277,338. 8 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (b) Effect of foreign exchange variation The Company is exposed to foreign exchange variation on the balances and transactions made in currencies other than its functional currencies, particularly in U.S. dollar, such as financial investments, trade accounts receivable, trade payables, borrowings and sales. In addition to the exchange effect of the U.S. dollar in relation to the Brazilian real, Braskem is exposed to the U.S. dollar through its subsidiaries abroad, particularly in which the functional currency is Euro or Mexican peso. The balances of assets and liabilities are translated based on the exchange rate at the end of each period, while transactions are based on the effective exchange rate on the date of each operation. The following table shows the U.S. dollar average and end-of-period exchange rates for the periods in this report: Effect of foreign exchange variation End of period rate U.S. dollar - Brazilian real, Mar/2014 U.S. dollar - Mexican peso, Mar/2014 U.S. dollar - euro, Mar/2014 U.S. dollar - Brazilian real, Dec/2013 U.S. dollar - Mexican peso, Dec/2013 U.S. dollar - euro, Dec/2013 Devaluation of the U.S. dollar in relation to the Brazilian real -3.40% Devaluation of the U.S. dollar in relation to the Mexican peso -0.31% Devaluation of the U.S. dollar in relation to the euro -0.02% Average rate for the period U.S. dollar - Brazilian real, Mar/2014 U.S. dollar - Mexican peso, Mar/2014 U.S. dollar - euro, Mar/2014 U.S. dollar - Brazilian real, Mar/2013 U.S. dollar - Mexican peso, Mar/2013 U.S. dollar - euro, Mar/2013 Appreciation of the U.S. dollar in relation to the Brazilian real 18.40% Appreciation of the U.S. dollar in relation to the Mexican peso 4.66% Devaluation of the U.S. dollar in relation to the euro -3.67% 2. Summary of significant accounting policies Basis of preparation This Quarterly Information should be read together with the financial statements of Braskem as of December 31, 2013, which were prepared and presented in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The preparation of the quarterly information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no significant changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2013 financial statements. On March 31, 2014, the Company started to include in its balance sheet the net value, per legal entity, of the amounts related to deferred income and social contribution tax assets and liabilities on its profit as the Company has the legally enforceable right to offset these amounts. The balance sheet at December 31, 2013 was revised to reflect such adjustment, as shown in Note 2.1.1(a). Revised The financial statements for the period ended December 31, 2013 and March 31, 2013 were revised as follows: (a) December 31, 2013 – The balance sheets and respective notes were revised to reflect deferred Income Tax (“IR”) and Social Contribution (“CSL”) on a net basis (Note 2.1); and (b) March 31, 2013 – The statements of operations, equity, cash flows and respective notes were revised to include the results of the operations of Quantiq Distribuidora Ltda. (“Quantiq”) and IQAG Armazéns Gerais Ltda. (“IQAG”) as a result of the Company’s decision to sell these assets. 9 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise The effects of the revision of the financial statements follow: Balance Sheet Dec/2013 Published (a) Effects Revised Assets Current assets 14,997,128 14,997,128 Non-current assets Deferred income tax and social contribution 1,123,313 Other assets 30,695,349 30,695,349 33,348,955 31,818,662 Total assets 48,346,083 46,815,790 Liabilities and shareholders' equity Current liabilities 13,594,801 13,594,801 Non-current liabilities Deferred income tax and social contribution 863,405 Other liabilities 24,676,250 24,676,250 27,069,948 25,539,655 Shareholders' equity 7,681,334 7,681,334 Total liabilities and shareholders' equity 48,346,083 46,815,790 Statement of operations for the period Mar/2013 Published (b) Effects Revised Net sales revenue 9,295,751 205,419 9,501,170 Cost of products sold Gross profit 980,076 30,940 1,011,016 Income (expenses) Selling and distribution General and administrative Research and development - Results from equity investments - Other operating income (expenses), net 291 Operating profit 438,357 9,208 447,565 Financial results Financial expenses Financial income 122,864 248 123,112 Profit before income tax and social contribution 331,171 8,593 339,764 Current and deferred income tax and social contribution Profit for the period 226,803 6,095 232,898 Attributable to: Company's shareholders 209,912 6,095 216,007 Non-controlling interest in Braskem Idesa 16,891 - 16,891 226,803 6,095 232,898 10 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Statement of cash flows Mar/2013 Published (b) Effects Revised Profit before income tax and social contribution 331,171 8,593 339,764 Adjustments for reconciliation of profit Depreciation, amortization and depletion 483,446 1,908 485,354 Results from equity investments 4,722 4,722 Interest and monetary and exchange variations, net 25,836 11 25,847 Provision for losses and asset write-downs of long-term 1,546 1,546 846,721 10,512 857,233 Changes in operating working capital Held-for-trading financial investments Trade accounts receivable Inventories Taxes recoverable Prepaid expenses 37,768 37,157 Other receivables 30,383 Trade payables Taxes payable Long-term incentives 162 162 Advances from customers 223,562 223,124 Sundry provisions 139 Other payables 256,646 328 256,974 Cash from operations 169,468 820 170,288 Interest paid Income tax and social contribution paid Net cash generated (used in) by operating activities 820 Proceeds from the sale of fixed assets 608 608 Proceeds from the sale of investments 163,000 Beginning cash of Quantiq and IQAG 9,985 9,985 Acquisitions of investments in subsidiaries and associates Acquisitions to property, plant and equipment Acquisitions of intangible assets Held-for-maturity and available for sale financial investments 15,086 Net cash generated (used in) investing activities 9,916 Short-term and long-term debt Obtained borrowings 2,958,599 2,958,599 Payment of borrowings Dividends paid Non-controlling interests in Braskem Idesa Net cash provided (used in) by financing activities 670,400 Exchange variation on cash of foreign subsidiaries 6,383 Increase (decrease) in cash and cash equivalents 10,522 Represented by Cash and cash equivalents at the beginning for the period 3,287,622 Cash and cash equivalents at the end for the period 10,522 3,012,723 Increase (decrease) in cash and cash equivalents 10,522 11 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Consolidated quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncement IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. Accounting policies There were no changes in the accounting practices used in the preparation of the Quarterly Information in relation to those presented in the December 31, 2013 financial statements, except as presented in Notes 2.2.1. 2.2.1 Deferred income tax and social contribution Deferred income and social contribution tax assets and liabilities are stated at their net value in the balance sheet when there is a legal and enforceable right to offset current income and social contribution taxes, related to the same legal entity and tax authority. The effects of this change in accounting practice are described in Note 2.1.1 (a). 2.2.2Transaction costs with debt refinancing Costs incurred with debt refinancing that meet the qualitative and quantitative criteria determined by the standards for reclassification as a debt exchange, are deemed transaction costs and amortized through the maturity of the refinanced debt. The effects of said accounting treatment are reported in Note 12 (a). 12 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Consolidated quarterly information The consolidated quarterly information includes the quarterly information of Braskem companies in which it, directly or indirectly, maintains a controlling equity interest or controls the activities, as presented below: Total interest - % Headquarters (Country) Mar/2014 Dec/2013 Direct and Indirect subsidiaries Braskem America Finance Company ("Braskem America Finance") USA 100.00 100.00 Braskem America, Inc. (“Braskem America”) USA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 Braskem Austria Austria 100.00 100.00 Braskem Austria Finance GmbH ("Braskem Austria Finance") Austria 100.00 100.00 Braskem Chile Ltda. ("Braskem Chile") Chile 100.00 100.00 Braskem Europe GmbH ("Braskem Alemanha") Germany 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 Braskem Idesa Mexico 75.00 75.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") Mexico 75.00 75.00 Braskem Importação Brazil 100.00 100.00 Braskem Inc Cayman Islands 100.00 100.00 Braskem México Mexico 100.00 100.00 Braskem México Serviços Mexico 100.00 100.00 Braskem Netherlands B.V (“Braskem Holanda”) Netherlands 100.00 100.00 Braskem Participações Brazil 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 100.00 Braskem Petroquímica Ibérica, S.L. ("Braskem Espanha") Spain 100.00 100.00 Braskem Petroquímica Ltda ("Braskem Petroquímica") Brazil 100.00 100.00 Braskem Qpar Brazil 100.00 100.00 Common (i) British Virgin Islands 100.00 100.00 DAT Brazil 100.00 IQAG Brazil 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) (i) Uruguay 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) Brazil 100.00 100.00 Quantiq Brazil 100.00 100.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 Fundo de Investimento Caixa Júpiter Multimercado Crédito Privado Longo Prazo ("Fundo Júpiter) Brazil 100.00 100.00 (i) Subsidiaries in the process of dissolution. 13 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise 3. Cash and cash equivalents The information on cash and cash equivalents were presented in the 2013 annual financial statements of the Company, in Note 7. Mar/2014 Dec/2013 Cash and banks (i) 240,089 987,824 Cash equivalents: Domestic market 1,659,926 1,906,790 Foreign market (i) 1,314,050 1,441,245 Total 3,214,065 4,335,859 (i) Includes the amount of R$44,272 and R$105,778 corresponding to cash and bank and cash equivalents, respectively, of the subsidiary Braskem Idesa, available for its use. 4. Financial investments The information on financial investments was presented in the 2013 annual financial statements of the Company, in Note 8. Mar/2014 Dec/2013 Held-for-trading Investments in FIM Sol 66,962 61,670 Investments in foreign currency 2,955 3,773 Shares 1,170 1,170 Held-to-maturity Quotas of investment funds in credit rights (i) 42,003 40,696 Time deposit investment 359 189 Investments in foreign currency (ii) 455,143 469,376 Compensation of investments in foreign currency (ii) Total 113,449 107,498 In current assets 87,499 86,719 In non-current assets 25,950 20,779 Total 113,449 107,498 (i) On March 31, 2014, Braskem S.A. held junior subordinated shares issued by receivables-backed investment funds. These shares are measured by their redemption value and are held until the conclusion of operations of said funds. The funds issue two other types of shares that enjoy priority in compensation over the junior subordinated shares. The risk related to the operations of these funds is limited to the value of the shares held by the Braskem S.A (ii) On March 31, 2014, Braskem Holanda had a financial investments held-to-maturity that was irrevocably offset by an export prepayment agreement of the Braskem S.A., in the same amount, as provided for in the credit assignment agreement entered into between these two companies and Banco Bradesco (Note 12). This accounting offset was carried out in accordance with IAS 32, which provides for the possibility of offsetting financial instruments when there is intent and rightfully executable right to realize an asset and settle a liability simultaneously. 14 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise 5. Trade accounts receivable The information on trade accounts receivable was presented in the 2013 annual financial statements of the Company, in Note 9. Mar/2014 Dec/2013 Consumers Domestic market 1,591,445 1,578,008 Foreign market 1,549,396 1,577,140 Allowance for doubtful accounts Total 2,848,750 2,872,395 In current assets 2,830,606 2,810,520 In non-current assets 18,144 61,875 Total 2,848,750 2,872,395 6. Inventories The information on inventories was presented in the 2013 annual financial statements of the Company, in Note 10. Mar/2014 Dec/2013 Finished goods Raw materials, production inputs and packaging Maintenance materials Advances to suppliers Imports in transit and other Total In current assets In non-current assets Total 15 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise 7. Related parties The information concerning related parties was presented in the 2013 annual financial statements of the Company, in Note 11. Balances at March 31, 2014 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Other Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled investment Refinaria de Petróleo Riograndense S.A. ("RPR") 151 (i) 151 2,462 OCE 3 (i) 3 154 154 2,462 Associated companies Borealis Brasil S.A. ("Borealis") 19,860 187 20,047 19,860 187 20,047 Related companies Odebrecht and subsidiaries 3,640 391,652 (iii) 50 52,799 (ii) 448,141 104,232 (ii) 104,232 212,088 Petrobras and subsidiaries 34,875 9,925 54,418 4,028 (ii) 103,246 68,513 66,302 134,815 1,660,365 Other 14,929 14,929 53,444 401,577 54,468 56,827 566,316 68,513 66,302 104,232 239,047 1,872,453 Total 73,304 401,764 54,468 56,981 586,517 68,513 66,302 104,232 239,047 1,874,915 (i) Amounts in “dividends and interest on capital” (ii) Amount in “inventory – advance to suppliers” (Note 6) (iii) Includes the amount of R$315,000 related to the divestment of DAT (Note 1 (a.x)) Income statement transactions from January to March 31, 2014 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled investment RPR 3,182 5,715 3,182 5,715 Associated companies Borealis 51,103 51,103 Related companies Odebrecht and subsidiaries 8,845 49,933 Petrobras and subsidiaries 303,220 2,110,336 1,166 Other 5,267 37 317,332 2,160,306 1,166 Post employment benefit plan Odebrecht Previdência Privada ("Odeprev") 6,037 6,037 Total 371,617 2,166,021 1,166 6,037 16 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Balances at December 31, 2013 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Other Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled investment RPR 150 (i) 150 3,106 150 150 3,106 Associated companies Borealis 11,368 187 11,555 11,368 187 11,555 Related companies Odebrecht and subsidiaries 440 78,068 37,436 (ii) 115,944 782,565 (iii) 782,565 533,498 Petrobras and subsidiaries 99,018 9,925 36,307 42,013 (ii) 187,263 67,348 66,301 133,649 1,833,040 Other 15,135 15,135 114,593 9,925 114,375 79,449 318,342 67,348 66,301 782,565 916,214 2,366,538 Total 125,961 10,112 114,375 79,599 330,047 67,348 66,301 782,565 916,214 2,369,644 (i) Amounts in “dividends and interest on capital”. (ii) Amount in “inventory – advance to suppliers” (Note 6) (iii) Amount of R$665,851 under “Property, plant and equipment” related to ongoing construction works, and R$116,714 under “inventory – advance to suppliers” (Note 6). Income statement transactions from January to March 31, 2013 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled investment RPR 7,428 11,702 7,428 11,702 Associated companies Borealis 50,445 Other 7,874 2,018 58,319 2,018 Related companies Odebrecht and subsidiaries 125,267 Petrobras and subsidiaries 299,884 4,794,408 329 299,884 4,919,675 329 Post employment benefit plan Odeprev 4,410 4,410 Total 365,631 4,933,395 329 4,410 17 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (a) Key management personnel The Company considered as “Key management personnel” the members of the Board of Directors and Board of Executive Officers, composed of the Chief Executive Officer and vice-presidents. Not all members of the Board of Executive Officers are members of the Statutory Board of Executive Officers. Non-current liabilities Mar/2014 Dec/2013 Long-term incentives 1,685 2,333 Total 1,685 Income statement transactions Mar/2014 Mar/2013 Remuneration Short-term benefits to employees and managers 4,728 Post-employment benefit 76 68 Long-term incentives 22 42 Total 3,584 4,838 8. Taxes recoverable The information on taxes recoverable was presented in the 2013 annual financial statements of the Company, in Note 12. Mar/2014 Dec/2013 Brazil IPI 31,692 28,701 Value-added tax on sales and services (ICMS) - normal operations 738,282 ICMS - credits from PP&E 123,354 Social integration program (PIS) and social contribution on revenue (COFINS) - normal operations 719,448 PIS and COFINS - credits from PP&E 269,006 PIS and COFINS - Law 9,718/98 13,274 24,207 PIS - Decree-Law 2,445 and 2,449/88 88,339 88,339 IR and CSL 548,799 542,686 REINTEGRA program 267,049 Other 155,965 Other countries Value-added tax (a) 704,623 563,650 Income tax 3,218 2,516 Total 3,590,198 3,523,203 Current assets 2,390,438 2,237,213 Non-current assets 1,199,760 1,285,990 Total 3,590,198 3,523,203 18 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (a) Value added tax (“VAT”) On March 31, 2014, this line included: (i) R$34,823 from sales by Braskem Alemanha to other countries. These credits are refunded in cash by the local government; and (ii) R$661,337 from purchases of machinery and equipment for the Ethylene XXI Project (Note 10). These credits will be reimbursed, in cash, by the Mexican government, after their validation. The Company expects to recover these credits at the short term. 9. Investments The information related to investments was presented in the Company’s annual financial statements, in Note 16. (a) Information on investments Interest in total capital Adjusted net profit (loss) Adjusted total (%) - Mar/2014 for the period equity Note Direct Direct and Indirect Mar/2014 Mar/2013 Mar/2014 Dec/2013 2.1.1(b) Revised Jointly-controlled investment RPR 33.20 33.20 324 2,455 125,303 124,980 OCE (i) 20.00 20.00 159 489 689 Propilsur 49.00 49.00 111,561 109,300 Associates Borealis 20.00 20.00 16,102 166,746 166,746 Companhia de Desenvolvimento Rio Verde ("Codeverde") 35.97 35.97 44,947 46,342 (i) Shares acquired in July 2013 (Note 1(a.ii)). (b) Changes in investments Dividends Currency Balance at and interest Effect translation Balance at Dec/2013 on equity of results adjustments Mar/2014 Jointly-controlled investments Propilsur 40,398 633 40,957 RPR 41,500 107 41,607 OCE 138 98 82,036 633 82,662 Associate Borealis 33,349 33,349 Total associate 33,349 33,349 Total jointly-controlled investments and associate 115,385 633 116,011 19 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (c) Breakdown of equity accounting results Mar/2014 Mar/2013 Equity in results of subsidiaries, associate and jointly-controlled investment Property, plant and equipment The information on property, plant and equipment was presented in the Company’s 2013 annual financial statements, in Note 17. Mar/2014 Dec/2013 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 425,228 425,228 428,908 428,908 Buildings and improvements 1,840,548 1,041,570 1,830,245 1,047,161 Machinery, equipment and installations 25,852,670 14,408,561 25,671,115 14,627,013 Projects in progress 9,476,536 9,476,536 8,832,906 8,832,906 Other 963,315 486,662 936,228 477,560 Total 38,558,297 25,838,557 37,699,402 25,413,548 Impairment test for property, plant and equipment There were no significant events or circumstances in the period ended March 31, 2014 that indicate the need for impairment testing on the property, plant and equipment. Intangible assets The information on intangible assets was presented in the 2013 annual financial statements of the Company, in Note 18. Mar/2014 Dec/2013 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability 3,187,722 2,058,918 3,187,722 2,058,918 Trademarks and patents 211,283 127,098 208,574 126,398 Software and use rights 479,430 221,442 473,560 228,636 Contracts with customers and suppliers 700,442 476,069 712,499 498,678 Total 4,578,877 2,883,527 4,582,355 2,912,630 Impairment of intangible assets with definite and indefinite useful life There were no significant events or circumstances in the period ended March 31, 2014 that indicated the need for updating the impairment testing of intangible assets with indefinite useful life made in October 2013, or that indicated the need to perform an impairment testing of intangible assets with definite useful life. 20 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Borrowings The information on borrowings was presented in the 2013 annual financial statements of the Company, in Note 19. Annual financial charges Average interest (unless otherwise stated) Monetary restatement Mar/2014 Dec/2013 Foreign currency Bonds and Medium term notes (MTN) Note 12 (a) Note 12 (a) 10,061,916 10,432,526 Advances on exchange contracts US dollar exchange variation 1.24% 113,386 117,132 Export prepayment Note 12 (b) Note 12 (b) 524,995 540,744 BNDES Note 12 (c) Note 12 (c) 412,522 453,065 Export credit notes Note 12 (d) Note 12 (d) 816,937 843,060 Working capital US dollar exchange variation 1.77% above Libor 781,785 633,632 Other US dollar exchange variation 4.00% above Libor 1,241 1,268 Transactions costs Local currency Export credit notes Note 12 (d) Note 12 (d) 2,623,356 2,528,077 BNDES Note 12 (c) Note 12 (c) 2,407,563 2,464,987 BNB/ FINAME/ FINEP/ FUNDES 6.48% 634,305 658,372 BNB/ FINAME/ FINEP/ FUNDES TJLP 0.38% 14,191 16,093 Transactions costs Total 18,146,400 18,602,491 Current liabilities 1,224,291 1,248,804 Non-current liabilities 16,922,109 17,353,687 Total 18,146,400 18,602,491 21 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (a) Bonds and MTN Issue amount Interest Issue date (US$ in thousands) Maturity (% per year) Mar/2014 Dec/2013 July 1997 250,000 June 2015 9.38 150,574 152,328 January 2004 250,000 January 2014 11.75 178,897 September 2006 (i) 275,000 January 2017 8.00 185,369 305,006 June 2008 (i) 500,000 June 2018 7.25 423,915 1,000,375 May 2010 (i) 400,000 May 2020 7.00 539,290 940,780 May 2010 350,000 May 2020 7.00 814,073 828,360 October 2010 450,000 no maturity date 7.38 1,036,291 1,072,742 April 2011 750,000 April 2021 5.75 1,736,173 1,772,070 July 2011 500,000 July 2041 7.13 1,146,728 1,207,927 February 2012 250,000 April 2021 5.75 580,660 592,666 February 2012 250,000 no maturity date 7.38 575,718 595,968 May 2012 500,000 May 2022 5.38 1,156,503 1,181,443 July 2012 250,000 July 2041 7.13 573,364 603,964 February 2014 (i) 500,000 February 2024 6.45 1,143,258 Total 5,475,000 10,061,916 10,432,526 (i) The Bonds issued in February 2014 had the primary objective of refinancing the Bonds issued in September 2006, June 2008 and May 2010. The operation was considered a refinancing of said debt, in accordance with IFRS 9, for which reason all expenses involved in structuring the February 2014 operation and Bond exchange were considered transaction costs. (b) E xport prepayments (“EPP”) Initial amount of the transaction Issue date (US$ thousand) Maturity Charges (% per year) Mar/2014 Dec/2013 December 2010 December-2017 US dollar exchange variation + semiannual Libor + 2.47 115,576 118,505 January 2013 November-2022 US dollar exchange variation + semiannual Libor + 2.47 409,419 422,239 Total 524,995 540,744 22 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (c) BNDES borrowings Projects Issue date Maturity Charges (% per year) Mar/2014 Dec/2013 Foreign currency Other October-2016 US dollar exchange variation + 6.79 5,754 6,533 Braskem Qpar expansion 2006/2007/2008 April-2016 US dollar exchange variation + 6.64 to 6.79 8,957 10,389 Green PE plant July-2017 US dollar exchange variation + 6.57 35,797 39,838 Limit of credit II January-2017 US dollar exchange variation + 6.57 71,746 80,826 New plant PVC Alagoas January-2020 US dollar exchange variation + 6.57 106,598 115,082 Limit of credit III October-2018 US dollar exchange variation + 6.41 to 6.44 145,948 159,917 Butadiene plant January-2021 US dollar exchange variation + 6.44 37,722 40,480 412,522 453,065 Local currency Other September-2016 TJLP + 2.80 44,804 49,294 Braskem Qpar expansion 2006/2007/2008 February-2016 TJLP + 2.15 to 3.30 67,037 75,867 Green PE plant 2008/2009 June-2017 TJLP + 0.00 to 4.78 260,054 280,631 Limit of credit II January-2017 TJLP + 2.58 to 3.58 221,334 240,915 Limit of credit II January-2017 4.50 9,889 10,763 New plant PVC Alagoas December-2019 TJLP + 0.00 to 3.58 337,578 352,364 New plant PVC Alagoas December-2019 5.50 38,415 40,091 Limit of credit III October-2019 TJLP + 0.00 to 3.58 980,041 969,715 Limit of credit III October-2019 SELIC + 2.58 93,530 82,362 Limit of credit III November-2019 3.50 to 5.50 225,306 228,583 Butadiene plant December-2020 TJLP + 0.00 to 3.45 129,575 134,402 2,407,563 2,464,987 Total 2,820,085 2,918,052 23 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (d) Export credit notes (“NCE”) Initial amount Issue date of the transaction Maturity Charges (% per year) Mar/2014 Dec/2013 Foreign currency November 2006 167,014 May 2018 Us dollar exchange variation + 8.10 182,074 184,778 April 2007 101,605 March 2018 Us dollar exchange variation + 7.87 117,429 119,255 May 2007 146,010 May 2019 Us dollar exchange variation + 7.85 174,129 176,806 January 2008 266,430 February 2020 Us dollar exchange variation + 7.30 343,305 362,221 681,059 816,937 843,060 Local currency April-2010 50,000 October-2021 105% of CDI 52,164 50,880 June-2010 200,000 October-2021 105% of CDI 208,656 203,521 February-2011 250,000 October-2021 105% of CDI 208,656 203,521 April-2011 (i) 450,000 April-2019 112.5% of CDI 459,852 459,408 June-2011 80,000 October-2021 105% of CDI 83,462 81,408 August-2011 (i) 400,000 August-2019 112.5% of CDI 403,603 403,513 June-2012 100,000 October-2021 105% of CDI 104,328 101,761 September-2012 300,000 October-2021 105% of CDI 312,984 305,282 October-2012 85,000 October-2021 105% of CDI 88,679 86,496 February-2013 (ii) 100,000 February-2016 101,139 101,183 February-2013 (ii) 50,000 February-2016 50,494 50,505 February-2013 (ii) 100,000 February-2016 101,010 101,010 February-2013 (ii) 50,000 February-2016 50,419 50,440 February-2013 (ii) 100,000 February-2016 100,967 100,923 March-2013 (ii) 50,000 March-2016 50,257 50,257 March-2013 (ii) 17,500 March-2016 17,590 17,583 August-2013 (ii) 10,000 August-2016 10,120 10,129 December-2013 (ii) 150,000 December-2016 153,176 150,257 March-2014 10,354 June-2014 10,354 March-2014 55,446 June-2014 55,446 Total 2,608,300 2,623,356 2,528,077 (i) The Company enters into swap transactions to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 14.1.1 (b)). (ii) The Company enters into swap transactions for these contracts (from 67.47% to 92.70% of CDI) (Note 14.1.1 (a)). 24 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (e) Payment schedule The maturity profile of the long-term amounts is as follows: Mar/2014 Dec/2013 970,152 1,121,998 2,105,368 1,738,496 995,017 1,576,790 1,392,106 1,881,848 1,523,297 1,479,686 1,901,769 2,366,125 2,464,661 2,561,516 1,191,406 1,248,355 2,513 1,676 1,128,970 2025 and thereafter 3,246,850 3,377,197 Total 16,922,109 17,353,687 (f) Capitalized financial charges The Company capitalized financial charges in the period ended March 31, 2014 in the amount of R$19,842 (R$23,258 in the period ended March 31, 2013), including monetary variation and part of the exchange variation. The average rate of these charges in the period was 7.41% p.a. (6.98% p.a. in the first quarter of 2013). (g) Guarantees Braskem gave collateral for part of its borrowings as follows: Total debt Total Loans Maturity Mar/2014 guaranteed Guarantees BNB March-2023 328,561 328,561 Mortgage of plants, pledge of machinery and equipment BNDES January-2021 2,820,085 2,820,085 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES June-2020 199,706 199,706 Mortgage of plants, land and property, pledge of machinery and equipment FINEP August-2023 116,956 116,956 Bank surety FINAME February-2022 3,273 3,273 Pledge of equipment Total 3,468,581 3,468,581 (h) Financial covenants The Company has not entered into financing agreements that establish limits for certain indicators related to the capacity to contract debt and pay interest. 25 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Project finance The information on project finance was presented in the 2013 annual financial statements in Note 20. Identification US$ thousands US$ thousands Maturity Charges (% per year) Mar/2014 Dec/2013 Project finance I 700,000 484,847 February-2027 Us dollar exchange variation + quarterly Libor + 3.25 1,102,285 1,141,515 Project finance II 210,000 51,422 February-2027 Us dollar exchange variation + 6.17 180,209 121,387 Project finance III 600,000 263,264 February-2029 Us dollar exchange variation + 4.33 599,833 621,410 Project finance IV 660,000 551,173 February-2029 Us dollar exchange variation + quarterly Libor + 3.88 1,191,225 1,298,791 Project finance V 400,000 277,055 February-2029 Us dollar exchange variation + quarterly Libor + 4.65 630,702 653,288 Project finance VI 90,000 33,811 February-2029 Us dollar exchange variation + quarterly Libor + 2.73 76,896 79,630 Project finance VII 533,095 369,242 February-2029 Us dollar exchange variation + quarterly Libor + 4.64 849,442 866,581 Transactions costs Total 3,193,095 2,030,814 4,581,836 4,731,406 Current liabilities 22,676 25,745 Non-current liabilities 4,559,160 4,705,661 Total 4,581,836 4,731,406 Braskem Idesa capitalized the charges incurred on this financing in the period ending March 31, 2014, in the amount of R$72,289 (MXN$ 394,257 thousand) (R$99,009 (MXN$606,676 thousand) in the period ended March 31, 2013, related to contributions by Braskem and the non-controlling shareholder, lent in advance, and reimbursed with the proceeds from the Project Finance. The average interest rate in the period was 5.02% p.a. The maturity profile of this long-term financing, by year of maturity, is as follows: Mar/2014 Dec/2013 85,198 85,068 251,066 254,883 308,654 313,944 321,612 327,391 381,870 389,584 438,173 447,535 368,623 377,156 483,189 493,770 523,178 534,866 2025 and thereafter 1,397,597 1,481,464 Total 4,559,160 4,705,661 In accordance with the Company’s risk management strategy and based on its financial policy, the Management contracted and designated derivative operations under hedge accounting (Note 14.2.1 (c.ii.i)) in order to offset the change in future debt-related financial expenses caused by the fluctuation of the Libor rate. 26 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Financial instruments The information related to financial instruments was presented in the 2013 financial statements of the Company, in Note 21. Non-derivative financial instruments – measured at fair value Fair value Book value Fair value Note Classification by category hierarchy Mar/2014 Dec/2013 Mar/2014 Dec/2013 Cash and cash equivalents 3 Cash and banks Loans and receivables 240,089 987,824 240,089 987,824 Financial investments in Brazil Held-for-trading Level 2 526,937 687,938 526,937 687,938 Financial investments in Brazil Loans and receivables 1,132,989 1,218,852 1,132,989 1,218,852 Financial investments abroad Held-for-trading Level 2 1,314,050 1,441,245 1,314,050 1,441,245 3,214,065 4,335,859 3,214,065 4,335,859 Financial investments 4 FIM Sol investments Held-for-trading Level 2 66,962 61,670 66,962 61,670 Investments in foreign currency Held-for-trading Level 2 2,955 3,773 2,955 3,773 Investments in foreign currency Held-to-maturity 359 189 359 189 Shares Held-for-trading 1,170 1,170 1,170 1,170 Quotas of receivables investment fund Restricted deposits Held-to-maturity 42,003 40,696 42,003 40,696 113,449 107,498 113,449 107,498 Trade accounts receivable 5 Loans and receivables 2,848,750 2,872,395 2,848,750 2,872,395 Related parties credits 7 Loans and receivables 591,047 258,136 591,047 258,136 Trade payables Other financial liabilities 9,959,674 10,421,687 9,959,674 10,421,687 Borrowings 12 Foreign currency - Bond Other financial liabilities Level 1 10,061,916 10,432,526 9,890,817 10,241,359 Foreign currency - other borrowings Other financial liabilities 2,650,866 2,588,901 2,650,866 2,588,901 Local currency Other financial liabilities 5,679,415 5,667,529 5,679,415 5,667,529 Project finance 13 Other financial liabilities 4,630,592 4,782,602 4,630,592 4,782,602 Other payables Creditors for the acquisitions of shares Other financial liabilities 280,831 275,743 280,831 275,743 Accounts payable to non-controlling (Braskem Idesa) Other financial liabilities 478,578 341,993 478,578 341,993 759,409 617,736 759,409 617,736 (a) Fair value hierarchy Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange; and Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. 27 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Financial derivatives instruments designated and not designated for hedge accounting Operation characteristics Fair value Principal exposure Balance at Change in Financial Balance at Identification Note hierarchy Derivatives Dec/2013 fair value settlement Mar/2014 Non-hedge accounting transactions Commodity swap - Naphtha Level 2 Fixed price Variable price 68 112 Interest rate swaps 14.1.1 (a) Level 2 Fixed rate CDI 20,751 4,372 24,140 Contract for the future purchase Level 2 Euro Dollar 618 2,741 15,259 5,058 1,870 22,187 Hedge accounting transactions Exchange swap 14.1.1 (b) Level 2 CDI Dollar 367,559 344,086 Commodity swap - ethylene Level 2 Variable price Fixed price 199 107 237 Commodity swap - PGP Level 2 Fixed price Variable price 95 Interest rate swaps 14.1.1 (d.i) Level 2 Libor Dollar 34,121 6,447 Contract for the future purchase - Currency 14.1.1 (d.ii) Level 2 Peso mexicano Dollar 47,280 23,715 304,458 9,101 298,002 319,717 320,189 The regular changes in the fair value of derivatives not designated as hedge accounting were recorded as financial income or expenses in the same period in which they occur. In the period ended March 31, 2014, the Company recognized a financial expense of R$16,189 (financial income of R$45,035 in the period ended March 31, 2013). (a) Interest rate swap linked to NCE Identification Interest rate Maturity Fair value Nominal value (hedge) Mar/2014 Dec/2013 Swap NCE I 100,000 90.65% CDI February-2016 4,406 4,086 Swap NCE II 50,000 88.20% CDI February-2016 2,372 2,243 Swap NCE III 100,000 92.64% CDI February-2016 4,725 4,435 Swap NCE IV 50,000 92.70% CDI February-2016 2,423 2,315 Swap NCE V 100,000 91.92% CDI February-2016 4,638 4,407 Swap NCE VI 50,000 92.25% CDI March-2016 2,434 2,310 Swap NCE VII 17,500 91.10% CDI March-2016 808 765 Swap NCE VIII 10,000 77.52% CDI August-2016 239 190 Swap NCE IX 50,000 68.15% CDI December - 2016 821 Swap NCE X 50,000 67.15% CDI December - 2016 647 Swap NCE XI 50,000 67.10% CDI December - 2016 627 Total 627,500 24,139 20,751 Current liabilities (derivatives operations) 24,140 20,751 Total 24,140 20,751 28 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (b) Swaps related to export credit notes (NCE) Identification US$ thousands Interest rate Maturity Fair value Nominal value (hedge) (hedge) Mar/2014 Dec/2013 Swap NCE I 200,000 122,100 5.44% August 2019 96,583 101,904 Swap NCE II 100,000 60,187 5.40% August 2019 45,813 48,414 Swap NCE III 100,000 59,588 5.37% August 2019 44,083 46,642 Swap NCE IV 100,000 56,205 5.50% April 2019 36,048 39,005 Swap NCE V 100,000 56,180 5.50% April 2019 35,983 38,939 Swap NCE VI 150,000 82,372 5.43% April 2019 37,116 52,745 Swap NCE VII 100,000 58,089 4.93% April 2019 48,460 39,910 Total 850,000 494,721 344,086 367,559 Current assets (other receivables) Non Current liabilities (derivatives operations) 380,602 396,040 Total 344,086 367,559 (c) Non-derivative liabilities designated for export hedge accounting On May 1, 2013, Braskem S.A. designated non-derivative financial instrument liabilities, denominated in U.S. dollars, as hedge for the flow of its highly probable future exports. On March 31, 2014, the following non-derivative liabilities were designated as hedge for the flow of its highly probable future exports: Nominal value Identification Maturity Hedge US$ thousands Mar/2014 Dec/2013 Operations designated for hedge accounting Trade payables Dollar 839,447 1,899,668 1,966,488 Trade payables Dollar 749,685 1,696,537 1,756,212 Export prepayments - related parties Dollar 80,000 181,040 187,408 Trade payables Dollar 787,894 1,783,003 1,744,207 Export prepayments - related parties Dollar 101,513 Bond Dollar 65,143 147,419 152,604 Trade payables Dollar 50,000 113,150 117,130 Export prepayments Dollar 618,836 1,400,428 1,449,688 Accounts payable Dollar 288,000 651,744 674,669 Trade payables Dollar 56,000 126,728 131,186 Export prepayments Dollar 380,000 859,940 890,188 Accounts payable Dollar 332,000 751,316 777,743 Trade payables Dollar 10,000 22,630 23,426 Export prepayments Dollar 374,000 846,362 876,132 Accounts payable Dollar 216,000 488,808 506,002 Export credit note Dollar 353,000 798,839 826,938 Export prepayments Dollar 150,000 339,450 351,388 Accounts payable Dollar 653,972 1,479,938 1,531,994 Export prepayments Dollar 64,400 145,737 150,863 Accounts payable Dollar 113,854 257,652 266,715 Export prepayments Dollar 575,000 1,301,225 1,346,995 6,757,231 15,291,614 15,829,489 (d) Hedge operations by Braskem Idesa related to project finance The hedge operations of Braskem Idesa follow the same mode as project finance, whereby the project loan must be paid exclusively with the cash generated by the project itself and shareholders provide limited guarantees (limited recourse project finance) (Note 13). 29 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise The periodic changes in the fair value of derivatives not designated as hedge accounting were recorded as financial income or expense in the same period in which they occur. In the period ended March 31, 2014, the Company recognized a financial expense of R$18,036. (d.i) Interest rate swap linked to Libor Identification Nominal value Interest rate Maturity Fair value US$ thousands (hedge) Mar/2014 Dec/2013 Swap Libor I 299,996 1.9825% May-2025 Swap Libor II 299,996 1.9825% May-2025 Swap Libor III 299,996 1.9825% May-2025 Swap Libor IV 129,976 1.9825% May-2025 Swap Libor V 132,996 1.9825% May-2025 Swap Libor VI 149,932 1.9825% May-2025 Total 1,312,892 Current Assets (other receivables) Non-Current assets (other receivables) Current liabilities (derivatives operations) 32,719 27,092 Total (d.ii) Currency futures contract– Mexican Peso Identification Nominal value Foreign exchange Maturity Fair value US$ thousands (hedge) Mar/2014 Dec/2013 Deliverable Forward 41,020 12.6185 January-2014 3,620 Deliverable Forward 35,453 12.5394 February-2014 3,815 Deliverable Forward 39,206 12.5926 March-2014 4,065 Deliverable Forward 54,084 12.8643 April-2014 2,127 3,468 Deliverable Forward 52,182 12.9268 June-2014 1,755 3,164 Deliverable Forward 51,191 12.8909 June-2014 2,307 3,624 Deliverable Forward 46,889 12.8789 July-2014 2,457 3,612 Deliverable Forward 45,959 12.9465 September-2014 2,130 3,281 Deliverable Forward 36,561 12.9044 September-2014 2,113 2,988 Deliverable Forward 37,215 12.9570 Octuber-2014 2,008 2,923 Deliverable Forward 31,908 12.9465 December-2014 1,930 2,707 Deliverable Forward 28,169 12.9881 December-2014 1,650 2,344 Deliverable Forward 23,381 12.9518 February-2015 1,651 2,202 Deliverable Forward 29,047 13.1969 March-2015 1,029 1,788 Deliverable Forward 18,625 13.0980 March-2015 1,066 1,519 Deliverable Forward 10,230 13.0490 April-2015 722 961 Deliverable Forward 5,897 13.1167 June-2015 384 525 Deliverable Forward 7,014 13.4329 June-2015 128 317 Deliverable Forward 2,245 13.2538 July-2015 120 176 Deliverable Forward 1,840 13.1486 August-2015 138 181 Total 598,123 23,715 47,280 Current liabilities (derivatives operations) 22,311 47,280 Non-Current liabilities (derivatives operations) 1,404 Total 23,715 47,280 Before designating these swap operations as hedge accounting, on March 1, 2014, the Company recognized financial income of R$112 as profit in the period. After recognizing such designation, in shareholders’ equity, the Company recognized financial expense of R$7,768 relating to changes in the fair value of these swaps since the designation through March 31, 2014. 30 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (e) Estimated maximum loss The amount at risk of the derivatives held by Braskem on March 31, 2014, which is defined as the highest loss that could result in one month and in 95% of the cases under normal market conditions, was estimated by the Company at R$27,548 (US$12,173 thousand) for the NCE swap designated for hedge accounting and R$1,888 for the NCE swap that is not designated for hedge accounting. The value at risk of derivatives related to the Ethylene XXI Project in Mexico in 95% of the cases, under normal market conditions, was estimated at R$21,123 (US$9,334thousand) for the Libor derivative and R$1,577 (US$697thousand) for the derivative of Mexican pesos. Credit quality of financial assets (a) Trade accounts receivable On March 31, 2014, the credit ratings for the domestic market were as follows: (%) Mar/2014 Dec/2013 1 Minimum risk 2 Low risk 3 Moderate risk 4 High risk 5 Very high risk (i) (i) Most clients in this group are inactive and the respective accounts are in the process of collection actions in the courts. Clients in this group that are still active buy from Braskem and pay in advance. Default indicators for the periods ended : Last 12 months Domestic Export Market Market March 31, 2014 0.31% 0.60% March 31, 2013 0.79% 0.27% December 31, 2013 0.14% 0.13% December 31, 2012 0.28% 0.37% 31 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, Braskem uses the following credit rating agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Mar/2014 Dec/2013 Financial assets with risk assessment AAA 2,918,328 3,436,378 AA 56,489 93,955 A 305,006 865,105 A- 1,485 3,279,823 4,396,923 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 42,003 40,696 Sundry funds (ii) 2,955 3,773 Other financial assets with no risk assessment 2,733 1,965 47,691 46,434 Total 3,327,514 4,443,357 (i) Financial assets with no internal or external ratings and approved by the Management of the Company. (ii) Investment funds with no internal and external risk assessment whose portfolio is composed of assets from major financial institutions and that comply with Braskem’s financial policy. Braskem’s financial policy determines “A-” as the minimum rating for financial investments. Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On March 31, 2014, the main risks that can affect the value of Braskem’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · U.S. dollar/Mexican peso exchange rate; · U.S. dollar/Euro exchange rate; · Libor floating interest rate; · CDI interest rate; and · TJLP interest rate. For the purposes of the risk sensitivity analysis, Braskem presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. 32 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (b) Selection of scenarios (b.1) Probable scenario The Market Readout published by the Central Bank of Brazil on March 28, 2014 was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate and the CDI interest rate, using the reference date of March 31, 2014. The Market Readout presents a consensus of market expectations based on a survey of the forecasts made by various financial and non-financial institutions. The Market Readout does not publish forecasts for the interest rates Libor and TJLP. Therefore, Braskem considered the expectations for the CDI interest rate for determining the probable scenario for those rates, given their correspondence. The probable scenario for the TJLP is an increase of 0.5% from the current rate of 5%, in line with the size of the government’s most recent decisions to increase or decrease the rate, and accompanying the forecast for the cumulative increase in the CDI rate by end-2014 of 0.50%. (b.2) Possible and extreme adverse scenarios The sensitivity values in the table below are the changes in the value of the financial instruments in each scenario and show the changes in future cash flows: Possible adverse Extreme adverse Instrument Sensibility Probable (25%) (50%) Bonds and MTN Brazilian real/U.S. dollar exchange rate Advance on exchange contracts Brazilian real/U.S. dollar exchange rate BNDES Brazilian real/U.S. dollar exchange rate Working capital / structured operations Brazilian real/U.S. dollar exchange rate Raw material financing Brazilian real/U.S. dollar exchange rate Export prepayments Brazilian real/U.S. dollar exchange rate Financial investments abroad Brazilian real/U.S. dollar exchange rate 140,176 424,088 848,177 Swaps Brazilian real/U.S. dollar exchange rate 104,083 314,919 629,783 Project finance U.S. dollar/Mexican peso exchange rate Deliverable Forward U.S. dollar/Mexican peso exchange rate Deliverable Forward U.S. dollar/Euro exchange rate Borrowings Libor floating interest rate Export prepayments Libor floating interest rate Swaps Libor floating interest rate 1,568 Export credit notes CDI interest rate Agricultural credit note CDI interest rate Financial investments in local currency CDI interest rate Probable Possible adverse Extreme adverse Instrument Sensibility 5.50% 6.00% 6.50% BNDES TJLP interest rate FINEP TJLP interest rate Other governmental agents TJLP interest rate 33 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Taxes payable The information related to taxes payable was presented in the Company’s 2013 annual financial statements, in Note 22. Mar/2014 Dec/2013 Brazil IPI 92,204 81,282 PIS and COFINS 667 615 Income tax and social contribution 90,793 52,226 ICMS 105,905 120,941 Federal tax payment program - Law 11,941/09 1,011,935 1,024,127 Other 56,698 67,680 Other countries Other 2,866 1,428 Total 1,361,068 1,348,299 Current liabilities 473,325 445,424 Non-current liabilities 887,743 902,875 Total 1,361,068 1,348,299 IR and CSL The information related to income tax and social contribution was presented in the Company’s 2013 annual financial statements, in Note 23. (a) Reconciliation of the effects of IR and CSL Note Mar/2014 Mar/2013 2.1.1(b) Revised Income before IR and CSL 569,133 339,764 IR and CSL at the rate of 34% Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees Other permanent adjustments 28,772 10,259 Effect of IR and CSL on results of operations Breakdown of IR and CSL: Current IR and CSL Deferred IR and CSL Total IR and CSL on income statement 34 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Braskem has subsidiaries abroad, whose nominal IR rate differs from those in Brazil, of 34% (IR – 25% and CSL – 9%), as shown below: Official rate - % Headquarters (Country) Mar/2014 Direct and Indirect subsidiaries Braskem Alemanha Germany 31.90 Braskem America e Braskem America Finance USA 35.00 Braskem Argentina Argentina 35.00 Braskem Austria e Braskem Austria Finance Austria 25.00 Braskem Chile e Petroquímica Chile Chile 20.00 Braskem Espanha Spain 30.00 Braskem Finance e Braskem Inc Cayman Islands (*) Braskem Holanda Netherland 25.00 Braskem Idesa, Braskem Idesa Serviços, Braskem México and Braskem México Serviços Mexico 30.00 Common British Virgin Islands (*) Lantana Bahamas (*) Norfolk Uruguay 25.00 (*) Country with favored taxation – rate of 0%. (b) Breakdown of deferred income tax and social contribution Deferred tax - assets Mar/2014 Dec/2013 Tax losses (IR) and negative base (CSL) 1,000,037 1,015,587 Goodwill amortized 11,320 12,065 Exchange variations 586,068 791,508 Temporary adjustments 370,234 408,233 Business combination 233,393 232,039 Pension plan 78,586 61,927 Deferred charges - write-off 57,110 37,971 Investiments in subsidiaries 94,276 2,336,748 2,653,606 Deferred tax - liabilities Amortization of goodwill based on future profitability 661,842 643,050 Tax depreciation 584,197 541,325 Temporary differences 362,609 426,186 Business combination 575,394 585,250 Write-off negative goodwill of incorporated subsidiaries 1,039 1,187 Additional indexation PP&E 136,649 140,157 Other 55,890 56,543 2,377,620 2,393,698 Deffered tax net 259,908 Asset in Balance Sheet 806,852 1,123,313 (-) Liability in Balance Sheet 847,724 863,405 Deffered tax net 259,908 35 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (c) Net balance of deferred IR and CSL assets and liabilities Mar/2014 Headquarters (Country) IR-CSL Asset IR-CSL Liability Net Assets Braskem S.A. Brazil 1,507,558 385,445 Braskem Argentina Argentina 6,467 6,467 Braskem Alemanha Germany 70,524 70,524 Braskem Idesa Mexico 9,663 9,663 Braskem Petroquímica Brazil 209,176 73,386 Braskem Qpar Brazil 383,975 112,062 Petroquímica Chile Chile 113 33 IQAG Brazil 22 22 Quantiq Brazil 5,626 5,626 Braskem Qpar - business combination effect Brazil 143,624 143,624 2,336,748 806,852 Liabilities Braskem Qpar - business combination effect Brazil Braskem America USA Dec/2013 Headquarters (Country) IR-CSL Asset IR-CSL Liability Net Assets Braskem S.A. Brazil 1,769,683 674,273 Braskem Argentina Argentina 5,552 5,552 Braskem Alemanha Germany 67,910 67,910 Braskem Idesa Mexico 57,613 5,059 Braskem Petroquímica Brazil 215,348 86,326 Braskem Qpar Brazil 390,017 136,710 Petroquímica Chile Chile 123 123 IQAG Brazil 23 23 Quantiq Brazil 5,069 5,069 Braskem Qpar - business combination effect Brazil 142,268 142,268 2,653,606 1,123,313 Liabilities Braskem Qpar - business combination effect Brazil Braskem America USA (d) Realization of deferred IR and CSL In the period ended March 31, 2014, there were no material events or circumstances that indicate any compromise of the realization of these deferred taxes. 36 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Sundry provisions The information on sundry provisions was presented in the 2013 annual financial statements of the Company, in Note 24. Mar/2014 Dec/2013 Measures to Provision for customers bonus 34,209 45,060 Provision for recovery of environmental damages 119,297 132,762 Judicial and administrative provisions 362,896 Other 11,419 14,832 Total 540,999 555,550 Current liabilities 88,019 105,856 Non-current liabilities 452,980 449,694 Total 540,999 555,550 The composition of provisions for judicial and administrative suits is as follows: Mar/2014 Dec/2013 Labor claims 124,878 125,887 Tax claims Income tax and social contribution 33,068 32,319 PIS and COFINS 36,499 35,634 ICMS - interstate purchases 88,327 86,233 ICMS - other 11,432 Other 71,573 61,372 Societary claims and other 10,019 10,019 376,074 362,896 Post-employment (defined-benefit plans) The information on post-employment (defined-benefit plans) was presented in the 2013 annual financial statements of the Company, in Note 26. The amounts recognized are as follows: Mar/2014 Dec/2013 Petros Plans (a) 235,134 158,122 Novamont Braskem America 7,509 9,554 Braskem Alemanha 34,386 34,515 277,029 202,191 Current liabilities 158,137 Non-current liabilities 277,029 44,054 Total 277,029 202,191 37 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (a) Petros Plans In August and October 2012, the Brazilian Private Pension Plan Superintendence (PREVIC - Superintendência Nacional de Previdência Complementar) approved the withdrawal of the sponsorship by Braskem of these plans, which required the payment of the mathematical reserves of the respective beneficiaries and in turn the monetization of the assets of the plans managed by Petros. In view of the unlikelihood of said monetization after almost two years since the approval by PREVIC, Management of the Company had no other option but to start all necessary procedures to resume the sponsorship of the plans. This decision was formalized through a legal injuction dated April 3 2014 that had the main goal of safeguarding Braskem’s rights. Management expects that during the next months, the conditions for the resumption of sponsorship of the plan, including the preparation of the actuarial reports, would be established as a result of the discussions that will necessarily be conducted with PREVIC and Petros. The provision booked by the Company, measured based on the criteria that has been adopted since the decision to withdraw sponsorship, was increased by the estimate of the past service cost (Note 23) and was reclassified to non-current liabilities. Contingencies Braskem has contingent liabilities related to lawsuits and administrative proceedings arising from the normal course of its business, of a labor and social security, tax, civil and corporate nature, which involve risks of losses that are classified by the Company’s management as possible. In the quarter ended March 31, 2014, there were no material events or changes in the previsions reported on December 31, 2013. A detailed presentation of the Company’s contingent liabilities was presented in the 2013 financial statements, in Note 29. Equity The information related to the Company’s shareholders’ equity was presented in its 2013 annual financial statements, in Note 30. (a) Capital Shares unit Preferred Preferred Common shares shares shares % class A % class B % Total % OSP e Odebrecht 226,334,623 50.11% 79,182,498 22.96% 305,517,121 38.32% Petrobras 212,426,951 47.03% 75,479,347 21.88% 287,906,298 36.11% BNDESPAR 0.00% 40,102,837 11.62% 40,102,837 5.03% ADR (i) 0.00% 34,191,744 9.91% 34,191,744 4.29% Other 12,907,078 2.86% 114,891,694 33.30% 593,818 100.00% 128,392,590 16.10% Total 451,668,652 100.00% 343,848,120 99.67% 593,818 100.00% 796,110,590 99.86% Braskem shares owned by Braskem Petroquímica (ii) 1,154,758 0.33% 1,154,758 0.14% Total 451,668,652 100.00% 345,002,878 100.00% 593,818 100.00% 797,265,348 100.00% (i) American Depositary Receipts traded on the New York Stock Exchange (USA); (ii) These share are considered “treasury shares” in the consolidated shareholders’ equity, amounting to R$48,892. 38 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise (b) Other comprehensive income - shareholders' equity Defined Foreign Additional Deemed benefit currency Loss indexation of cost of plan actuarial Fair value translation on interest PP&E PP&E Gain (loss) of hedge adjustment in subsidiary (i) (i) (ii) (iii) (iv) (v) Total At December 31, 2012 299,305 20,207 37,158 337,411 Additional indexation Realization by depreciation or write-off assets IR and CSL 3,508 3,508 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets IR and CSL 125 125 Loss on interest in subsidiary Foreign currency translation adjustment At March 31, 2013 292,496 19,965 30,337 321,559 At December 31, 2013 272,069 19,240 242,407 Additional indexation Realization by depreciation or write-off assets IR and CSL 3,507 3,507 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets IR and CSL 125 125 Foreign sales hedge Exchange rate 537,876 537,876 IR and CSL Fair value of Cash flow hedge Change in fair value 8,431 8,431 Transfer to result 1,217 1,217 IR and CSL Foreign currency translation adjustment At March 31, 2014 265,259 18,999 196,273 (i) Realization as the asset is depreciated or written-off. (ii) Realization upon extinction of the plan. (iii) Realization upon maturity, prepayment or loss of efficacy for hedge accounting. (iv) Realization upon write-off of subsidiary abroad. (v) Realization upon divestment or transfer of control of subsidiary. 39 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Earnings per share The information related to the earnings per share of the Company was presented in its 2013 annual financial statements, in Note 31. The table below shows the reconciliation of profit or loss for the period adjusted for the amounts used to calculate basic and diluted earnings per share. Basic and diluted Note Mar/2014 Mar/2013 2.1.1(b) Revised Profit for the period attributed to Company's shareholders 216,007 Distribution of dividends attributable to priority: Preferred shares class "A" 208,437 208,437 Preferred shares class "B" 360 360 208,797 208,797 Distribution of the remaining results to common shares 7,210 Reconciliation of income available for distribution, by class (numerator): Common shares 196,509 7,210 Preferred shares class "A" 208,437 208,437 Preferred shares class "B" 360 360 405,306 216,007 Weighted average number of shares, by class (denominator): Common shares 451,668,652 451,668,652 Preferred shares class "A" 343,848,120 343,848,120 Preferred shares class "B" 593,818 593,818 796,110,590 796,110,590 Profit (loss) per share (in R$) Common shares 0.4351 0.0160 Preferred shares class "A" 0.6062 0.6062 Preferred shares class "B" 0.6062 0.6062 40 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Net sales revenues The information on net sales revenue was presented in the 2013 annual financial statements of the Company, in Note 32. Note Mar/2014 Mar/2013 2.1.1(b) Revised Sales revenue Domestic market 8,505,375 7,478,061 Foreign market 5,125,059 3,836,079 13,630,434 11,314,140 Sales deductions Taxes Sales returns and other Net sales revenue 11,842,626 9,501,170 Other operating income (expenses) In the period ended March 31, 2014, the main effects on this item were as follows: · Gain on sale of DAT (Note 1(a.ix)): DAT Amount Sale amount 315,000 Cost amount of the investment sold in the divestment date Gain on sale 277,338 · Expense with additional provision accrued for the Petros Plans in the amount of R$65,000 (Note 18(a)). 41 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Financial results The information on financial results was presented in the 2013 annual financial statements of the Company, in Note 35. Note Mar/2014 Mar/2013 2.1.1(b) Revised Financial income Interest income 52,124 34,582 Monetary variations 16,719 2,527 Exchange rate variations 42,497 Other 8,939 43,506 16,883 123,112 Financial expenses Interest expenses Monetary variations Exchange rate variations 53,865 284,996 Inflation adjustments on fiscal debts Tax expenses on financial operations Discounts granted Loans transaction costs - amortization Adjustment to present value - appropriation Other Note Mar/2014 Mar/2013 2.1.1(b) Revised Interest income - Origens by application type Held for sale 373 1,098 Loans and receivables 32,759 22,453 Held-to-maturity 8,558 2,918 41,690 26,469 Other assets not classifiable 10,434 8,113 Total 52,124 34,582 42 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Expenses by nature The information on expenses by nature was presented in the 2013 annual financial statements of the Company, in Note 36. Note Mar/2014 Mar/2013 2.1.1(b) Revised Classification by nature: Raw materials other inputs Personnel expenses Outsourced services Tax expenses Depreciation, amortization and depletion Freights Other expenses 65,578 Total Classification by function: Cost of products sold Selling and distribution General and administrative Research and development Other operating income (expenses), net 189,949 Total 43 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Segment information The information related to the presentation of information by segment was presented in the 2013 annual financial statements, in Note 37. Mar/2014 Reporting segments Total Braskem Basic USA and Chemical reportable Other Corporate consolidated Braskem Note petrochemicals Polyolefins Vinyls Europe distribution segments segments unit before eliminations Eliminations consolidated Net sales revenue 6,638,139 4,529,089 699,563 2,042,039 231,348 14,140,178 56,599 14,196,777 11,842,626 Cost of products sold 2,287,453 Gross profit 644,390 721,380 53,798 127,662 37,781 1,585,011 1,584,698 1,518,000 Operating expenses Selling, general and distribution expenses Results from equity investments Other operating income (expenses), net 1,746 2,795 211,390 784 189,949 189,949 66,430 Operating profit (loss) 710,820 480,690 12,469 51,998 10,552 1,266,529 1,195,976 1,129,278 Mar/2013 2.1.1(b) Revised Reporting segments Total Braskem Basic USA and Chemical reportable Other Corporate consolidated Braskem petrochemicals Polyolefins Vinyls Europe distribution segments segments unit before eliminations Eliminations consolidated Net sales revenue 5,983,719 3,858,051 644,473 1,606,045 207,444 12,299,732 22,026 12,321,758 9,501,170 Cost of products sold 2,781,082 Gross profit 427,786 448,666 50,965 94,800 30,940 1,053,157 1,050,522 1,011,016 Operating expenses Selling, general and distribution expenses Results from equity investments Other operating income (expenses), net 6,664 1,054 291 Operating profit (loss) 284,206 243,293 17,211 34,114 9,208 588,032 487,071 447,565 44 Braskem S.A. Notes to the financial statements at March 31, 2014 All amounts in thousands of reais, except where stated otherwise Subsequent events (a) On April 8, 2014, Braskem Idesa received the third tranche of the Project Finance in the amount of R$1,021,760 (US$ 464,986 thousand). (b) On April 9, 2014, the Annual Shareholders’ Meeting approved the payment of dividends for the fiscal year ended December 31, 2013, in the amount of R$482,593, which will be paid starting April 22, 2014. (c) On April 16, 2014, Braskem issued $ 250 million in Bonds through the reopening of his Bond with maturing for February 2024 and interest rate of 6.45% per year. The issue was priced at 103% of face, which represents a yield of 6.04% per year. In May 2014, Braskem used the proceeds raised to swap part of the bonds maturing in 2017, 2018 and 2020. Information related to guaranteed securities issued by subsidiaries Braskem S.A. has fully and unconditionally guaranteed the debt securities issued by Braskem Finance, a 100-percent-owned finance subsidiary of Braskem. There are no significant restrictions on the ability of Braskem to obtain funds from Braskem Finance. 45 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 8 , 2014 BRASKEM S.A. By: /s/Mário Augusto da Silva Name: Mário Augusto da Silva Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
